Citation Nr: 0308874	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  98-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for thoracic spine 
muscle strain with compression fractures, currently rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from August 1984 
to January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision of the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO) that increased the disability evaluation 
of the veteran's thoracic spine disorder from a 
noncompensable evaluation to a 20 percent evaluation, 
effective from November 1996.  The veteran has perfected an 
appeal as to the evaluation assigned.  


REMAND

Pursuant to the Board's development request, the veteran 
underwent VA orthopedic examination in April 2003 conducted 
by W.G., M.D., at the Portland, Oregon, VA Medical Center for 
the purpose of ascertaining the nature and severity of the 
veteran's thoracic spine disorder.  Although Dr. W.G. 
conducted a thorough examination and explicitly answered some 
of the questions posed by the Board, several of the questions 
remained unanswered.  Receipt of the answers to these 
questions remain imperative to the accurate evaluation of the 
veteran's thoracic spine disorder.  Consequently, because the 
Board may no longer undertake such development on its own 
initiative, it is incumbent upon the Board to return the case 
to the RO so that Dr. W.G. can clarify his findings.  

This case is REMANDED to the RO for the following:

1.  The appellant's claims folder and a 
separate copy of this remand should be 
directed to Dr. W.G., the same VA 
examiner who examined the appellant in 
April 2003.  Dr. W.G.'s attention is 
particularly directed to his April 2003 
examination report and to the examination 
request that resulted in that 
examination.  

Dr. W.G. should be asked to identify 
whether there is cord involvement, or 
abnormal mobility requiring a neck brace 
(jury mast).  Dr. W.G. should also 
identify whether intervertebral disc 
syndrome is manifest in the dorsal or 
thoracic spine.  If in Dr. W.G.'s 
judgment it is deemed necessary to 
reexamine the appellant and/or conduct 
further tests or studies, such tests, 
studies or re-examination should be 
scheduled and carried out.   

2.  If, but only if, Dr. W.G is 
unavailable or otherwise unable to 
provide the requested opinions, the RO 
should then schedule the veteran for 
another VA orthopedic examination by an 
appropriate specialist to determine the 
current nature and severity of his 
thoracic spine disability.  The claims 
folder should be sent to the examiner for 
review of pertinent documents.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
be asked to identify in the report of the 
examination, whether or not there is 
found ankylosis of the dorsal or thoracic 
spine, and if so, whether it is 
considered favorable or unfavorable.  The 
examiner should also identify whether 
there is cord involvement, or abnormal 
mobility requiring a neck brace (jury 
mast).  The examiner should also identify 
whether intervertebral disc syndrome is 
manifest in the dorsal or thoracic spine.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
requested physician's reports and 
opinions.  If the reports and opinions do 
not include sufficient data or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2. 

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If a 
complete grant of the claim of 
entitlement to an increased evaluation 
for a thoracic spine disorder remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

